 FRITO-LAY, INC.73Frito-Lay, Inc.andLocal Union 462, InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,'Petitioner.Case 22-RC-3634August 16, 1967DECISION AND DIRECTIONOF ELEC-TIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer HowardM. Golob of the National Labor Relations Board.The Employer and the Petitioner filed briefs whichhave been considered by the Board2 in making itsdecision in this case.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the hearing officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.3Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The Petitioner seeks a unit of single-truck dis-tributors who are engaged in the sale and distribu-tion of the Employer's products. The Employercontends that these distributors are independentcontractors.The Employer is a Delaware corporation en-gaged in the manufacture, processing, sale, and dis-tribution of potato chips, corn chips, pretzels, andrelated snack foods throughout the United States.The Employer's Sales Area 30 involved in thisproceeding is located in its Region III, which is partof the Employer's Eastern Division with headquar-ters in North Brunswick, New Jersey.The Petitioner seeks to represent a unit com-posed of 22 single-truck distributors working out ofthe Employer's warehouse at Little Falls, New Jer-sey, in Districts 30A and 30B of Sales Area 30, and17 single-truck distributors working out of the Em-ployer's warehouse at North Brunswick, New Jer-sey, in Districts 30C4 and 30D of Sales Area 30.5Persons seeking distributorships must file em-ployment applicationswith the Employer. Ac-ceptance of the applicant admittedly results in anemployer-employee relationship for a period of timeduring which he is paid a salary while engaging in atraining program. The training period lasts approxi-mately 2 weekss during which a prospective dis-tributor is taken over the route he will be runningand instructed as to procedures to be utilized, in-cluding the use of forms provided by the Employer,and methods and techniques in servicing accounts.Following the training period, the Employer andapplicant enter into an "Independent DistributorContract." By the terms of the agreement, each dis-tributor, described therein as "an independent con-tractor," is assigned a specifically delineated terri-tory in, which he has exclusive distribution rights.The distributors, according to the agreement,"purchase" products from the Employer at the"store door" price? less a discount. The distribu-tors' compensation is the price differential betweenthe amount they remit to the Employer and thepriceatwhich they sell the products to thecustomers.The distributors take no part inestablishing the "store door" price and are not freeto negotiate with the Employer concerning same.The "store door" price to chain stores cannot bevaried by the distributors. Chain stores provide 60percent or more of the distributors' average salesvolume. Although the testimony shows that in a fewinstancesdistributorshave lowered the "storedoor" prices to other customers, this constitutes anextremely low percentage of the distributors'overall sales volume, and is not encouraged by theEmployer. Customers can obtain credit directlyfrom the Employer upon application and approvalby the Employer. In such cases the Employer isresponsible for billing and collection of accountsand assumes the risk of nonpayment. All chainstoreaccountsarehandled in this manner.8The name of the Petitioner appears as amended at the hearingxTheEmployer's request that the Board hear oral argument in this caseis hereby demed as the briefs and the transcript of the testimony and ex-hibits adequately present all the issues involved herein7We reject the Employer's contention that the hearing officer erred inrejectingits offer of proof regarding specific instances of lack of controlover the operations of the distributors Even accepting the offer as true, inview of the factors which we find determinative of the issue, our decisionwould be the same.One distributor operates out of his own warehouse in Jackson, NewJersey His contacts with the Employer are through District 30C5The parties stipulated that the appropriate unit would be all single-truck driver distributors in Sales Distracts 30A, 30B, 30C, and aOD, ex-cludingallofficeclericalemployees,over-the-road truckdnvers,warehousemen, guards, professional employees, and supervisors asdefined in the Act8The training period may extend over a longer period as, for example,when a driver is used as a summer replacement to run the routes of dis-tributors who are on vacation.7The price set by the Employer and charged to retail customers8The Employer makes theinitialcontact with the central office of achain, establishes credit arrangements, and negotiates as to the particularitems authorized to be placed in stores Thereafter, the distributor hascontrol over only the quantity of an authorized item that may be placed167 NLRB No. 11 74DECISIONSOF NATIONALLABOR RELATIONS BOARDDistributors may, and in infrequent instances do,extend credit to accounts on their own initiative butat their own risk.The Employer has the absolute authority, whichitfrequently exercises,to cut the size of the dis-tributors'territories and routes and to realign theirboundaries in accordance with its own discretion.The distributor who suffers a loss in business as aresult of a route cut is compensated by the Em-ployer on the basis of a formula established by theagreement between the parties.Both parties mayterminate the agreement upon written notice. Upontermination the distributor is compensated on thebasis of a formular established by the agreement. Adistributorship may not be sold or assigned to any-one but the Employer.All distributors are required to own and operatetheir own trucks which,at the distributor's option,may be painted with the Employer's colors at theEmployer's expense.In fact,alltrucks are sopainted and bear the Employer's name and decalsadvertising the Employer's products.Each distribu-tor is responsible for providing gasoline,oil,main-tenance,and repairs and pays his own licensingfees.The Employer requires that the distributorsobtain and maintain liability insurance for bodily in-jury and property damage in amounts of at least$100,000/$300,000 and$25,000,respectively. TheEmployer does not deduct withholding or socialsecurity taxes nor does it provide vacation pay,bonuses,or pension plans or guarantee a minimumwage.If a distributor is ill or decides to take timeoff, he may hire any person to make deliveries forhim or he may hire one of the district salesmanagers for $60 per week.If a sales manager ishired,he uses the distributor's truck and inventoryand credits all earnings to the distributor.Risk of loss or damage to a product afterpurchase falls on the distributor except in the caseof damage or staleness while the product is in thehands of the customer.The distributor is allowedfullcredit on such returns.Distributors do notassist the Employer in deciding upon a promotionalcampaign.During such campaigns the Employermay furnish and charge the distributor for productsnot ordered.Similar "plussing"of orders may occurwith slow moving items.Distributors are calledupon to deliver productsto PTA's, churches, andfor new chain store openings for which they receiveno remuneration.Distributors principally sell onlythose products obtained from the Employer. Attimes they will sell items not furnished by the Em-ployer,including competing products,but this ap-pears to be a rare occurrence and constitutes asmall fraction of their overall sales volume. Thepractice is not encouraged by the Employer.Although distributors determine their own hoursand conditions of work and the order in which theycall upon customers, the Employer suggests theamount of service to be accorded their differenttypes of customers,particularly their chain store ac-counts. District managers periodically ride with dis-tributors and aid in soliciting new accounts, andsuggest display arrangements in stores. Due tolimited loading space at the Little Falls warehouse,distributorsmay load only during assigned times.Route books, charge slips, report sheets, and re-mittance forms used by the distributors arefurnished by the Employer. Although the Employerrequests that the route book be kept in thewarehouses at night, as a matter of practice the dis-tributors keep them in their vehicles. The distribu-tors are required to attend periodic sales meetingscalled by districtsales managers.The Board has frequently held that, in determin-ing the status of persons alleged to be independentcontractors, the Act requires application of the"right to control" test. Where the person for whomthe services are performed retains the right to con-trol the manner and means by which the result is tobe accomplished, the relationship is one of employ-ment; while, on the other hand, where control isreserved only as to the result sought, the relation-ship is that of an independent contractor. Theresolution of this question depends on the facts ofeach case, and no one factor is determinative.On the basis of the foregoing, and the entirerecord, we are satisfied that the distributors are notindependent contractors.We are aware that theevidence discloses several factors usually con-sidered to indicate an independent contractorstatus, but the presence of these factors does notalone establish such status. Thus, we are not per-suaded and do not regard as controlling the fact thata written agreement defines the relationship as oneof independent contractor; that the distributors pro-vide their own truck and may on occasion hire hel-pers if needed; that the Employer does not make theusual payroll deductions for the distributors; or-thatin infrequent instances distributors have extendedcredit to nonchain store customers or have soldproducts at other than the "store door" price. Wefind, rather, that these factors are outweighed byothers which amply demonstrate the effective con-trol the Employermaintainsover the operations ofthe distributors.We rely particularly on the follow-ing: (1) The routes are controlled by the Employerin terms of location, size, and sales practice. (2) Thedistributors are in practice effectively limited tosales of the Employer's products. (3) The Employerestablishes the price of its products. (4) The Em-ployerassists distributors in the solicitation of newoutlets. (5) The Employer assists in the billing andcollection of accounts which comprise the majorportion of the distributors' income. (6) The distribu-tor retains no proprietory rights in the territorywhich he can sell to a third party, while the Em-ployer reserves the right to terminate the relationupon written notice. (7) The Employer requires thefiling of certain reports on forms provided by it.Such factors, moreover, indicate that the distribu-tor's compensation is not controlled primarily by FRITO-LAY, INC.75the distributor's efficiency or industry in performingthe work required under the contract, but is in sub-stantial part affected by decisions and actions of theEmployer. It is immaterial in our opinion whetherthis control is exercised by means of suggestionsand requests as urged by the Employer rather thanby direct orders. We are satisfied that the Employerhas reserved the right to control, when and as it seesfit, the manner and means, as well as the result ofthe distributors' work.We therefore find that thedistributors are employees of the Employer.9Accordingly, we find that a unit of the followingemployees is appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All single-truck driver distributors in Sales Dis-tricts 30A, 30B, 30C, and 30D,excludingall officeclericalemployees,over-the-road truckdrivers,warehousemen,guards, professional employees,and supervisors as definedin the Act.DIRECTION OF ELECTION"[Text ofDirection of Election omitted frompublication.]'Pepsi Cola Bottling Company of Michigan,156 NLRB 80,BuffaloCourier-Express, Inc,129NLRB 932,AlbertLeaCooperativeCreamery Association,119 NLRB 817" An electioneligibility list,containing the names and addresses of allthe eligible voters, mustbe filed by the Employerwith the RegionalDirector for Region22 within 7 days afterthe date of this Decision andDirection of Election The Regional Director shall make the list availableto all the parties to the election No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circum-stancesFailure to comply with this requirement shall be grounds for-setting aside the election whenever proper objections are filedExcelsiorUnderwear Inc,156 NLRB 1236